UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 26, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file no. 1-11107 FRANKLIN COVEY CO. (Exact name of registrant as specified in its charter) Utah (State of incorporation) 87-0401551 (I.R.S. employer identification number) 2200 West Parkway Boulevard Salt Lake City, Utah (Address of principal executive offices) 84119-2099 (Zip Code) Registrant’s telephone number, Including area code (801) 817-1776 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such, shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesTNo£ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes£No£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £ Accelerated filer T Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock as of the latest practicable date: 17,081,389 shares of Common Stock as of April 1, 2011 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS FRANKLIN COVEY CO. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share amounts) February 26, August 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $652 and $718 Inventories Deferred income tax assets Prepaid expenses and other assets Total current assets Property and equipment, net Intangible assets, net Goodwill Other assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Current portion of financing obligation $ $ Line of credit Accounts payable Income taxes payable Accrued liabilities Total current liabilities Financing obligation, less current portion Other liabilities Deferred income tax liabilities Total liabilities Shareholders’ equity: Common stock – $0.05 par value; 40,000 shares authorized, 27,056 shares issued and outstanding Additional paid-in capital Common stock warrants Retained earnings Accumulated other comprehensive income Treasury stock at cost, 10,040 and 10,041 shares ) ) Total shareholders’ equity $ $ See notes to condensed consolidated financial statements. 2 FRANKLIN COVEY CO. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) Quarter Ended Two Quarters Ended February 26, February 27, February 26, February 27, (unaudited) (unaudited) Net sales: Training and consulting services $ Products Leasing Cost of sales: Training and consulting services Products Leasing Gross profit Selling, general, and administrative Depreciation Amortization Income (loss) from operations ) Interest income 6 11 11 14 Interest expense ) Income (loss) from continuing operations before income taxes ) ) Income tax benefit (provision) ) ) Income (loss) from continuing operations ) ) Income from discontinued operations, net of tax - 36 - Net income (loss) $ $ ) $ $ ) Income (loss) from continuing operations per share: Basic and diluted $ $ ) $ $ ) Net income (loss) per share: Basic and diluted $ $ ) $ $ ) Weighted average number of common shares: Basic Diluted See notes to condensed consolidated financial statements. 3 FRANKLIN COVEY CO. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Two Quarters Ended February 26, February 27, (unaudited) Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Amortization of capitalized curriculum costs Deferred income taxes 10 Loss (gain) on disposals of property and equipment 7 ) Share-based compensation expense Changes in assets and liabilities: Decrease in accounts receivable, net Decrease in inventories Decrease (increase) in prepaid expenses and other assets ) Decrease in accounts payable and accrued liabilities ) ) Increase in other long-term liabilities 2 84 Increase (decrease) in income taxes payable/receivable ) Net cash provided by operating activities Cash flows from investing activities: Purchases of property and equipment ) ) Curriculum development costs ) ) Net cash used for investing activities ) ) Cash flows from financing activities: Proceeds from line-of-credit borrowing Payments on line-of-credit borrowing ) ) Proceeds from short-term notes payable - Payments on short-term notes payable - ) Principal payments on financing obligation ) ) Proceeds from sales of common stock from treasury Proceeds from management stock loan payments - Purchase of common shares for treasury ) ) Net cash used for financing activities ) ) Effect of foreign exchange rates on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ Non-cash investing and financing activities: Acquisition of property and equipment through accounts payable $ 94 $ See notes to condensed consolidated financial statements. 4 FRANKLIN COVEY CO. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) NOTE 1 – BASIS OF PRESENTATION Franklin Covey Co. (hereafter referred to as us, we, our, or the Company) is a leading global provider of execution, leadership, and personal-effectiveness training.We operate globally with one common brand and set of offerings designed to enable us to provide clients around the world with the same high level of service.To achieve this level of service, we operate four regional sales offices in the United States; an office specializing in sales to governmental entities; wholly owned subsidiaries in Australia, Japan, and the United Kingdom; and contract with licensee partners who deliver our curriculum and provide services in over 140 other countries and territories around the world.Our business-to-business service builds on our expertise in training, consulting, and technology that is designed to help our clients define great performance and engage their leaders and front-line employees to execute at the highest levels.We also help clients accelerate great performance through education in management skills, relationship skills, and individual effectiveness, and can provide personal-effectiveness literature and electronic educational solutions to our clients as needed.Our services and products are available through professional consulting services, training on-site at client locations by Franklin Covey consultants, training on-site at client locations by client employees who have been certified to deliver our content (facilitators), public workshops, and through a series of offerings delivered via the Internet.These offerings are described in further detail on our web site at www.franklincovey.com.We have some of the best-known offerings in the training industry, including a suite of individual-effectiveness and leadership-development training products based on the best-selling book, The 7 Habits of Highly Effective People and its execution process, The 4 Disciplines of Execution. The accompanying unaudited condensed consolidated financial statements reflect, in the opinion of management, all adjustments (consisting of normal recurring accruals) necessary to present fairly the financial position and results of operations of the Company as of the dates and for the periods indicated.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to Securities and Exchange Commission (SEC) rules and regulations.The information included in this quarterly report on Form 10-Q should be read in conjunction with the consolidated financial statements and related notes included in our annual report on Form 10-K for the fiscal year ended August 31, 2010. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the dates of the financial statements, and the reported amounts of revenues and expenses during the reporting periods.Actual results could differ from those estimates. The Company utilizes a modified 52/53-week fiscal year that ends on August 31 of each year.Corresponding quarterly periods generally consist of 13-week periods that end on November 27, 2010, February 26, 2011, and May 28, 2011 during fiscal 2011.Under the modified 52/53-week fiscal year, the two quarters ended February 26, 2011 had one less business day than the two quarters ended February 27, 2010.Unless otherwise noted, references to fiscal years apply to the 12 months ended on August 31 of the specified year. The results of operations for the quarter and two quarters ended February 26, 2011 are not necessarily indicative of results expected for the entire fiscal year ending August 31, 2011, or for any future periods. 5 During fiscal 2010, we sold the product sales component of our wholly owned subsidiary in Japan.We determined that the operating results of the Japan product sales component qualified for discontinued operations presentation and we have presented the operating results of this component as discontinued operations for the quarter and two quarters ended February 27, 2010.The income recognized from discontinued operations was comprised of the following (in thousands): Quarter Ended February 27, 2010 Two Quarters Ended February 27, 2010 Sales $ $ Gross profit Income before income taxes Income tax provision ) ) Income from discontinued operations, net of tax 36 NOTE 2 – ACCOUNTS RECEIVABLE During the normal course of business, we may extend credit to our customers for their purchases of our services and products, which results in accounts receivable.Our trade accounts receivable are recorded at the invoiced amount and do not bear interest.The allowance for doubtful accounts represents our best estimate of the amount of probable credit losses in the existing accounts receivable balance.We determine the allowance for doubtful accounts based upon historical write-off experience and current economic conditions, and we review the adequacy of the allowance for doubtful accounts on a regular basis.Receivable balances past due over 90 days, which exceed a specified dollar amount, are reviewed individually for collectibility.Account balances are charged off against the allowance after all means of collection have been exhausted and the potential for recovery is considered remote.Activity in our allowance for doubtful accounts was comprised of the following for the two quarters ended February 26, 2011 (in thousands): Allowance for Doubtful Accounts Balance at August 31, 2010 $ Additions: charged to expense 6 Deductions: amounts written off ) Balance at February 26, 2011 $ Recoveries of amounts previously written off were insignificant during the two quarters ended February 26, 2011. NOTE 3 – INVENTORIES Inventories are stated at the lower of cost or market, cost being determined using the first-in, first-out method, and were comprised of the following (in thousands): February 26, August 31, Finished goods $ $ Raw materials $ $ 6 NOTE 4 – SHARE-BASED COMPENSATION We utilize various share-based compensation plans as integral components of our overall compensation and associate retention strategy.The compensation cost of our share-based compensation plans is included in selling, general, and administrative expenses in the accompanying condensed consolidated statements of operations.The total cost of our share-based compensation plans was as follows for the periods presented (in thousands): Quarter Ended Two Quarters Ended February 26, February 27, February 26, February 27, Stock options $ $
